United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, RIVER GROVE
FACILITY, Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2222
Issued: June 10, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 1, 2010 appellant filed a timely appeal from the August 12, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied modification
of her February 11, 2010 schedule award. Pursuant to the Federal Employees’ Compensation
Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has more than five percent impairment of each arm.
FACTUAL HISTORY
On February 5, 2009 appellant, then a 50-year-old automation clerk, filed a claim
alleging that her carpal tunnel syndrome was a result of keying on a letter sorting machine.

1

5 U.S.C. § 8101 et seq.

OWCP accepted her claim for bilateral carpal tunnel syndrome. Appellant underwent a left
carpal tunnel release on June 19, 2009 and a right carpal tunnel release on July 23, 2009.
Dr. Jamil Jacobs-El, the orthopedic surgeon who performed surgery, examined appellant
on November 4, 2009. Appellant felt much better than she did prior to surgery. She no longer
had pain awakening her at night. Appellant’s physical examination was normal except for
minimal trophic changes at the right hand. Dr. Jacobs-El released her to return to full duty
without restrictions. He found that appellant had no upper limb impairment due to loss of
function from decreased strength or from sensory deficit, pain or discomfort.
An OWCP medical adviser reviewed appellant’s medical record and assigned grade
modifiers for functional history, physical examination and clinical studies. Give the absence of
significant symptoms, the grade modifier for functional history was zero. Some weakness with
grip bilaterally warranted a grade modifier of three for physical examination. The grade
modifier for clinical studies was not applicable, as there was no electromyogram (EMG)
available for review. As the modifiers averaged 1.5, which rounded to 2, the medical adviser
found that appellant had a five percent impairment of each upper limb.
On February 11, 2010 OWCP issued schedule awards for five percent impairment of the
right and left upper limbs.
Appellant submitted an EMG from March 19, 2009, which showed significant bilateral
carpal tunnel syndrome. An OWCP medical adviser determined that the grade modifier for
clinical studies was two, which still gave a grade modifier average of two, resulting in no
increased rating.
In a decision dated August 12, 2010, OWCP denied modification of appellant’s schedule
award. The presurgery EMG did not alter the impairment calculation.
LEGAL PRECEDENT
Section 8107 of FECA2 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment.3 As of May 1, 2009, any decision regarding a schedule
award must be based on the sixth edition.4

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6.a (January 2010).

2

ANALYSIS
To rate the impairment for focal nerve compromise, OWCP’s medical adviser used Table
15-23, page 449 of the sixth edition of the A.M.A., Guides.5 Grade modifiers are described for
test findings, history and physical findings. Appropriate grade modifiers are determined,
averaged and then rounded to the nearest integer to determine the average grade. The bottom of
the table gives the default impairment value for each average grade.
The attending orthopedic surgeon, Dr. Jacob-El, advised that appellant had no upper limb
impairment due to decreased strength, sensory deficit, pain or discomfort. OWCP’s medical
adviser reviewed appellant’s record to rate her impairment under the A.M.A., Guides. The
absence of significant symptoms supported a grade modifier of zero for functional history under
Table 15-23. Some bilateral grip weakness warranted a grade modifier of three for physical
findings, which was the highest rating possible. The preoperative EMG was given a grade
modifier of two for testing findings, consistent with motor conduction loss.6 The average grade
modifier was thus 5 divided by 3, or 1.67, which rounded to 2 and which established a default
impairment value of five percent for each upper limb.7
The Board finds that OWCP correctly denied modification of appellant’s schedule award.
Even if OWCP’s medical adviser had assigned the highest possible grade modifier to the
preoperative EMG (grade modifier four, representing an almost dead nerve), the average grade
and the default impairment value would have remained unchanged. The Board will therefore
affirm OWCP’s August 12, 2010 decision denying modification of appellant’s schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that the medical evidence establishes no more than five percent
impairment of each upper limb.

5

A.M.A., Guides 449 (6th ed. 2009) (Table 15-23).

6

This is more severe than sensory or motor conduction delay but less severe than axon loss or an almost dead
nerve.
7

The default value may be modified up or down by one percent based on responses to a QuickDASH
questionnaire, which Dr. Jacobs-El did not administer.

3

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

